 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

FILED
IN THE UNITED STATES DISTRICT CQURT
FOR THE NORTHERN DISTRICT OF TEXAS SEP | 0 2019
AMARILLO DIVISION

 

 

 

 

CLERK, U.S. DISTRICT COURT

MARVIN L. BISHOP,
By

 

Deputy

 

Plaintiff,
V. CIVIL ACTION NO. 2:18-CV-163-Z-BR

KEITH A. OLSEN, et al.,

COR ar On COR COR KO? (OR On Un

Defendants.

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS

On June 25, 2019, the United States Magistrate Judge entered findings and conclusions on
the Drug Enforcement Agency’s Motion to Dismiss. ECF No. 35. The Magistrate Judge
RECOMMENDS that the motion be GRANTED. Plaintiff filed objections to the findings,
conclusions, and recommendation on July 6, 2019. ECF No. 36. After making an independent review
of the pleadings, files, and records in this case, the findings, conclusions, and recommendation of the
Magistrate Judge, and Plaintiff's objections, the Court concludes that the findings and conclusions
are correct. It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED. The Motion to Dismiss (ECF No. 15) is GRANTED.

It is further ORDERED that the case will proceed with the United States of America as the

sole Defendant pursuant to 28 U.S.C. § 2679(d).

sicnen_ 4x (0 2019.
, a

HEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
